                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

DEVONTE L. LITTLE,                                       )
                                                         )
                 Plaintiff,                              )
                                                         )
        v.                                               )        No. 4:19CV1786 RLW
                                                         )
KIRK.ST ALL ROAD ENTERPRISES, INC.,                      )
                                                         )
                 Defendant.                              )

                                  MEMORANDUM AND ORDER

        This matter is before the Court on Defendant Kirkstall Road Enterprises, Inc.' s Motion to

Dismiss (ECF No. 7). The motion is fully briefed and ready for disposition. Upon review of the

motion and related memoranda, the Court finds that it lacks subject matter jurisdiction and thus

dismisses the case under rule 12(b)(1) of the Federal Rules of Civil Procedure.

                                            I. Background

       This case stems from an Agreement between the City of St. Louis, Missouri ("City"), the

St. Louis Metropolitan Police Department ("SLMPD"), and Defendant Kirkstall Road

Enterprises, Inc. ("Kirkstall") to record and obtain information regarding criminal investigations

in the City for Kirkstall's television program, The First 48. (Compl.     ~   6, ECF No. 1) Plaintiff

Devonte Little ("Plaintiff') is currently awaiting trial in the City on several serious felony

charges. (Id.   at~   1) According to Plaintiff, Kirkstall recorded and obtained information from

the investigation leading to Plaintiffs arrest. (Id.   at~   10) The Agreement gives Kirkstall

exclusive control of the recorded information, and Plaintiff is unable to access this evidence to

assist in his defense. (Id. at ~~ 8-11) Plaintiff seeks a declaration from the Court that the

Agreement is void as against public policy and due process of law, to the extent the Agreement
"places potentially useful and possibly exculpatory evidence beyond [Plaintiffs] reach." (Id. at

pp. 1-2; iii! 13-18) Plaintiff also asks the Court to issue an injunction requiring Kirkstall to "turn

over to him any and all recordings and information relating to the investigation in question." (Id.

at p. 2; iii! 19-20)

        On June 24, 2019, Plaintiff filed a Complaint in federal court claiming the Court has

subject matter jurisdiction based on diversity of citizenship and an amount in controversy

exceeding $75,000. 28 U.S.C. § 1332. On August 14, 2019, Kirkstall filed a motion to dismiss

under Rules 12(b)( 1) and 12(b)( 6) of the Federal Rules of Civil Procedure for lack of subject

matter jurisdiction and failure to state a claim, respectively.

                                        II. Legal Standards

        "Federal courts are courts of limited jurisdiction. The requirement that jurisdiction be

established as a threshold matter springs from the nature and limits of the judicial power of the

United States and is inflexible and without exception." Godfrey v. Pulitzer Pub. Co., 161 F.3d

113 7, 1141 (8th Cir. 1998) (internal citations and quotation marks omitted). "The purpose of a

Rule 12(b)(l) motion is to allow the court to address the threshold question of jurisdiction, as

'judicial economy demands that the issue be decided at the outset rather than deferring it until

trial."' B.A. v. Missouri, No. 2:16 CV 72 CDP, 2017 WL 106433, at *1 (E.D. Mo. Jan. 11, 2017)

(quoting Osborn v. United States, 918 F.2d 724, 729 (8th Cir. 1990)). To dismiss a complaint

for lack of subject matter jurisdiction pursuant to Rule 12(b)(1 ), '"the complaint must be

successfully challenged on its face or on the factual truthfulness of its averments. "' Swiish v.

Nixon, No. 4:14-CV-2089 CAS, 2015 WL 867650, at *2 (E.D. Mo. Feb. 27, 2015) (quoting Titus

v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993)).




                                                   2
         "A court deciding a motion under Rule 12(b)(l) must distinguish between a 'facial

attack' and a 'factual attack' on jurisdiction." Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th

Cir. 2016) (internal quotation marks and citation omitted). "In a facial attack, 'the court restricts

itself to the face of the pleadings, and the non-moving party receives the same protections as it

would defending against a motion brought under Rule 12(b)(6)."' Id. (quoting Osborn v. United

States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (internal citations omitted)). Where amovant raises

a factual attack, the court may consider matters outside the pleadings, and the non-movant does

not have the benefit of the 12(b)(6) protections. Id. (citation omitted).

        A complaint must be dismissed under Federal Rule 12(b)(6) for failure to state a claim

upon which relief can be granted if the complaint fails to plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

"Factual allegations must be enough to raise a right to relief above the speculative level .... "

Id. at 555. Courts must liberally construe the complaint in the light most favorable to the

plaintiff and accept the factual allegations as true. See Schaaf v. Residential Funding Corp., 517

F.3d 544, 549 (8th Cir. 2008) (stating that in a motion to dismiss, courts accept as true all factual

allegations in the complaint); Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008)

(explaining that courts should liberally construe the complaint in the light most favorable to the

plaintiff).

        However, "[w]here the allegations show on the face of the complaint there is some

insuperable bar to relief, dismissal under Rule 12(b)(6) is appropriate." Benton v. Merrill Lynch

& Co., 524 F.3d 866, 870 (8th Cir. 2008) (citation omitted). Courts "are not bound to accept as

true a legal conclusion couched as a factual allegation." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). When considering a motion to dismiss, a court can



                                                  3
"begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Id. at 679. Legal conclusions must be supported by factual

allegations to survive a motion to dismiss. Id.

                                           III. Discussion

       In its motion to dismiss, Defendant Kirkstall contends the Court must dismiss Plaintiffs

Complaint under Fed. R. Civ. P. 12(b)(l) because the Court lacks subject matter jurisdiction

based on Plaintiffs lack of standing and failure to establish that the amount in controversy

exceeds $75,000. In addition, Kirkstall asserts Plaintiff has failed to allege facts sufficient to

state a claim for which relief may be granted, thus warranting dismissal under Rule 12(b)(6).

                   Lack of Subject Matter Jurisdiction under Rule 12(b)(l)

       While Kirkstall does not indicate whether it is lodging a facial or factual attack, the Court

construes the l 2(b )( 1) motion to dismiss for lack of standing as a facial attack. See Gaylor v. GS

Brentwood LLC, No. 4:1 l-CV-506 CAS, 2011 WL 5079588, at *2 (E.D. Mo. Oct. 25, 2011)

(treating defendant's motion to dismiss for lack of standing as a facial attack where defendant

argued plaintiff was unable to prove the elements of standing). Kirkstall asserts the face of

Plaintiffs Complaint is void of facts showing Plaintiff has standing. Thus, the Court will accept

as true all facts alleged in the Complaint and consider only those materials necessarily embraced

by the pleadings. Carlsen, 833 F.3d at 908.

       '"Under Article III of the United States Constitution, federal courts may only adjudicate

actual cases or controversies.'" Constitution Party ofS. Dakota v. Nelson, 639 F.3d 417, 420

(8th Cir. 2011) (quoting Pucket v. Hot Springs Sch. Dist. No. 23-2, 526 F.3d 1151, 1157 (8th

Cir. 2008)). "[I]t is Article III standing that enforces this case-or-controversy requirement."

Id. "[I]f a plaintiff lacks standing to sue, the district court has no subject-matter jurisdiction."



                                                  4
ABF Freight Sys., Inc. v. Int'! Bhd. of Teamsters, 645 F.3d 954, 958 (8th Cir. 2011). To

establish standing, the plaintiff must demonstrate (1) an injury in fact, (2) fairly traceable to

the defendant's challenged conduct, and (3) that is likely to be redressed by a judicial decision

in Plaintiffs favor. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 559-560 (1992)).

       Here, Defendant asserts, and the Court agrees, Plaintiff is unable to meet the

requirements of Article III standing because the Complaint fails to allege an injury in fact.

"Injury in fact means an actual or imminent invasion of a concrete and particularized, legally

protected interest." Am. Farm Bureau Fed'n v. US. Envtl. Prat. Agency, 836 F.3d 963, 968 (8th

Cir. 2016) (citation omitted). Whether a party has been injured in fact is distinct from that

party's potential causes of action. Id. (citations omitted). In a declaratory judgment action such

as this case, "no actual wrong need have been committed or loss have occurred in order to

sustain the action." Horne v. Firemen's Ret. Sys. of St. Louis, 69 F.3d 233, 236 (8th Cir. 1995)

(internal quotation and citation omitted). However, a plaintiff must show he '"is in immediate

danger of sustaining threatened injury traceable to an action of [defendants].'" Rexam, Inc. v.

Mueller, No. 4:05CV868-DJS, 2005 WL 2491458, at *3 (E.D. Mo. Oct. 7, 2005) (quoting Cty. of

Mille Lacs v. Benjamin, 361 F.3d 460, 464 (8th Cir. 2004)).

       First, Plaintiff claims he has stated an injury in fact based on a threat of ongoing or future

harm. Specifically, he contends he has been charged with a serious crime and Kirkstall "may have

exculpatory or helpful evidence." (ECF No. 11 p. 3). The Court finds this allegation fails to

demonstrate Plaintiff is in immediate danger of sustaining threatened injury traceable to an action

of the Kirkstall. Plaintiffs allegations are speculative, at best, based upon an assumption that the

video footage contains exculpatory evidence. This is insufficient to show an injury in fact to



                                                  5
establish standing. Cty. of Mille Lacs, 361 F.3d at 464; see also Frost v. Sioux City, Iowa, 920

F.3d 1158, 1161 (8th Cir. 2019) (finding the threat of future injury is "conjectural or hypothetical"

and therefore insufficient to confer standing) (quoting Lujan, 504 U.S. at 564)).

        Plaintiff also argues he can show an injury in fact based upon the contract between

Kirkstall and the City/SLMPD. Plaintiff acknowledges he is not a party or a beneficiary to this

contract but claims he is a harmed third-party and may properly ask a court to resolve a dispute

through a declaratory judgment action. However, the Court notes a plaintiff seeking to void a

contract to which he or she is not a party lacks standing. See, e.g., Rogers v. Bank ofAm. NA.,

787 F.3d 937, 939 (8th Cir. 2015) (finding plaintiff lacked standing to invalidate foreclosure

based on violation of a trust agreement to which plaintiff was not a party); Panchik v. King, 957

F.2d 608, 609 (8th Cir. 1992) (finding plaintiffs lacked standing to sue where they were not

parties to the contract or third-party beneficiaries); Anderson v. Aramark Mgmt. Servs. Ltd.

P'ship, No. 4:16-CV-1700 (CEJ), 2017 WL 1477147, at *4 (E.D. Mo. Apr. 24, 2017) (finding

plaintiffs lacked standing to seek a declaration of rights under an agreement where they failed to

present evidence that they were parties to or third-party beneficiaries of the agreement).

Therefore, the Court finds Plaintiff is unable to show he has standing under the contract to seek

declaratory judgment declaring the contract void.

        Last, Plaintiff claims he has standing to invoke his legal rights under the Due Process

Clause because Kirkstall' s contract with state officials renders the recording of Plaintiffs

investigation a prohibited state action. However, nothing in Plaintiffs Complaint alleges

Kirkstall is a state actor by virtue of its contract with the City. Further, "[t]o be a state actor, it is

not enough that an actor have a contract with the state; there is state action when a private actor

had a contract with the state and additional factors strengthened the nexus between the state and



                                                    6
the challenged action." Estate of Schwartz v. Assisted Recovery Centers ofAm., LLC, No. 4:16

CV 673 JMB, 2017 WL 840542, at *6 (E.D. Mo. Mar. 3, 2017) (citation omitted). While many

tests exist to determine whether a private corporation acts under color of state law, "the ultimate

issue is whether the private corporation's actions are fairly attributable to the state." Estate of

Beelek v. Farmington Missouri Hosp. Co., LLC, No. 4:10CV2068 CDP, 2011WL4008018, at

*3 (E.D. Mo. Sept. 8, 2011) (internal quotation and citations omitted). The Court finds

Kirkstall's role ofrecording criminal investigations for a television series is not an action fairly

attributable to actions of the state.

        Thus, the Court holds Plaintiff lacks standing to assert a claim against Kirkstall, and the

action must be dismissed under Fed. R. Civ P. 12(b)(l) for lack of subject matter jurisdiction.

Because the Court lacks subject matter jurisdiction on the basis that Plaintiff does not have

standing, the Court need not, and cannot, address Kirkstall' s remaining grounds for dismissal.

Sarasota Wine Mkt., LLC v. Parson, No. 4:17CV2792 HEA, 2018 WL 3122580, at *3 (E.D. Mo.

June 26, 2018).

        Accordingly,

        IT IS HEREBY ORDERED that Defendant Kirkstall Road Enterprises, Inc.'s Motion to

Dismiss (ECF. No. 7) is GRANTED. A separate Order of Dismissal will accompany this

Memorandum and Order.

        Dated this 28th day of January, 2020.



                                                         ~Mf;V
                                                  ~IEL.WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  7
